                                        Case 5:20-cv-00211 Document 1-4 Filed 02/21/20 Page 1 of 1

,s 44   (Rev. 06/17)                                                       CIVIL COVER SHEET                                              5:20-cv-211
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the ding and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is requued for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SF.E/NSTRUCTlONSONNEXTPAGF. OFTH/SFORM.)

I. (a) PLAINTIFFS                                                                                          DEFENDANTS
                                                                                                           Acadia Insurance Company improperly named as Union Standard
      RODNEY MESQUTAS                                                                                    Insurance Group, LLC d/b/a Acadia Insurance Company

     (b) County of Residence of First Listed Plaintiff             BEXAR COUNTY, TEXAS                     County of Residence of First Listed Defendant     _      _
                                   piX('GP7'/N (LS Pl,AIN77FFCASGSJ                                                               pN U.S YI.AlN77/•7~ ('ASIiSONI.Y)
                                                                                                           NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                   THE TRACT OF LAND INVOLVED.

     ~C~ AttomCyS (firm Name, Address, qnd Telephone Number)                                                A[tOrneys (ljKnownJ
David P. Strolle, Jr., Granstaff, Gaedke & Edgmon, P.C., 5535                                            Jennifer G. Martin; K. baron Stone, Wilson Elser Moskowitz Edelman
Fredericksburg Rd., Suite 110, San Antonio,TX 78229;                                                     and Dicker LLP, 901 Main Street, Suite 4800, Dallas TX 75202;
Ph: 210-348-6600                                                                                         Ph: 214-698-8000

II. BASIS OF JURISDICTION (Place an "X"inOneBoxOnly)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (Nla~•~ an "X" ~n one e~~x.%or Pla~nn(r
                                                                                                        (For Diverriry Cases Only)                                       and One Boxfor DejenrAnntJ
O 1     U.S. Government                O 3    Federal Question                                                                   PTF      DEF                                          PTF       DEF
          Plaintif't                            (US. Government Nor a Party)                      Citizen of This State          dX I     O I       Incorporated nr Principal Place      O 4      O 4
                                                                                                                                                       of Business In This State

O 2     U.S. Government                ~4     Diversity                                           Citizen of Another State          O 2    O   2    Incorporated and Principal Place     O 5     IX 5
          Defendant                            (lndica~e Crrizenship njParlies in /!em !l/J                                                            of Business In Another State

                                                                                                  Citizen or Subject of a           O 3    O   3    Foreign Nation                       O 6     O 6
                                                                                                    Forei ~n Coun
IV      NATIIRR !1F CIIiTini,.,.,.,.„ ~•v~~ ;,,n.,,, u,...n.,i.,i                                                                          Click here fnr N~ilureul SuilCode DzscnDtions.
            CONTRACT                                               TORTS                             FORFEITURElPENALTI'                    BANKRUPTCY                  O"PI16R STATUTES
GS   1 10 Insurance                     PERSONAL INJURY                PERSONAL INJURY            O 625 Drug Related Seizure          O 422 Appeal 28 USC 158           O 375 False Claims Act
O    120 Marine                       O 310 Airplane                 O 365 Personal Injury -            of Property 21 USC 881        O 423 Withdrawal                  O 376 Qui Tam (31 USC
O    130 Miller Act                   O 3I5 Airplane Product               Product Liability      O 690 Other                               28 USC 157                        3729(a))
O    140 Negotiable Inshument                Liability               O 367 Health Care/                                                                                 O 400 State Reapportionment
O    I50 Recovery of Overpayment      O 320 Assault, Libel &               Pharmaceutical                                               PROPERTY RIGHTS                 O 410 Antitrust
         & Enforcement of Judgment           Slander                       Personal Injury                                            ❑ 820 Copyrights                  O 430 Banks and Banking
O    151 Medicare Act                 O 330 Federal Employers'             Product Liability                                          O 8.',0 Patent                    O 45U Commerce
O    152 Recovery of Defaulted              Liability                O 368 Asbestos Personal                                          O 835 Patent -Abbreviated         O 460 Deportation
         Student Loans                O 340 Marine                          Injury Product                                                    New Drug Application      O 470 Racketeer InFluenced and
         (Excludes Veterans)          O 345 Marne Product                   Liability                                                 O 840 Trademark                         Corrupt Organizations
O    153 Recovery of Overpayment             Liability                PERSONAL PROPERTY                       LABOR                     SOCIAL SECURITY                 O 480 Conswner Credit
          of Veteran's Benefits       O 350 Motor Vehicle            O 370 Other Fraud            O 710 Fair Labor Standards          O 861 HIA (1395f~                 O 490 CablelSat TV
O    160 Stockholders' Suits          O 355 Motor Vehicle            O 371 Truth in Lending              Act                          O 862 Black Lung (923)            O 850 Securities/Commodities/
O    190 Other Contract                     Product Liability        O 380 Other Personal         O 720 Labor/Management              O 863 DIWC/DI W W (405(g))               Exchange
O    195 Contract Product Liability   O 360 Other Personal                 Property Damage               Relations                    O 864 SSID Title XVI              O 890 Other Statutory Actions
O    196 Franchise                          Injury                   O 385 Property Uamage        D 740 Railway Labor Acl             O 8G5 RSI (405(g))                O 891 Agricultural Acts
                                      O 362 Personal Injury -              Product Liability      O 751 Family and Medical                                              O 893 Environmental Matters
                                            Medical Mal racuce                                           Leave Act                                                      O 895 Freedom of Information
         REAL PROPERTI'                   CIVIL RIGHTS                PRISONER PETITIONS          O 790 Other Labor Litigation          FEDERAL TAX SUITS                      Act
O    210 Land Condemnation            ❑ 440 Other Civil Rights         Habeas Corpus:             O 791 Employee Retirement           O 870 Taxes (U.S. Plaintiff'      O 896 Arbitration
O    220 Foreclosure                  O 441 Voring                   O 463 Alien Detainee               Income Security Act                 or Defendant)               O 899 Administrative Procedure
O    230 Rent Lease & Ejechnent       O 442 Employment               O 510 Motions to Vacate                                          O 871 IRS—Third Party                   AcVReview or Appeal of
O    240 Torts to Land                O 443 Housing/                       Sentence                                                         26 USC 7609                       Agency Decision
O    245 Tort Product Liability             Accommodations           O 530 General                                                                                      O 950 Constitutionality of
O    290 All Other Real Property      O 445 Amer. w/Disabilities -   O 535 Death Penalty                IMMIGRITION                                                           State Statutes
                                            Employment                 Other:                     O 462 Naturalization Application
                                      O 446 Amer. w/Disabilities -   O 540 Mandamus &Other        O 465 Other Immigration
                                            Other                    O 550 Civil Rights                 Actions
                                      O 448 Education                O 555 Prison Condition
                                                                     O 560 Civil Detainee -
                                                                           Conditions of
                                                                           Confinement

V. ORIGIN (Plac•e an "X" in One Box Only)
O I     Original          ~2 Removed from                 O 3        Remanded from            O 4 Reinstated or      O 5 Transferred from           4 6 Multidistrict             O 8 Multidistrict
        Proceeding           State Court                             Appellate Court              Reopened               Another District               Litigation -                  Litigation -
                                                                                                                         (.specjy)                      Transfer                     Direct File
                                          Cite the U.S. Civil Statute under which you are filing (nn nnr ci~e juriedicdona/ statures unless diversiNl
                                           28 U.S.C. 1446 b
VI. CAUSE OF ACTION                       Brief description of cause:
                     Breach of contract and declaratory judgment
VII. REQUESTED IN    O CHECK IF THIS IS A CLASS ACTION        DEMANDS                                                                           (:H~C:K Y ~:S only it tlemanaed in complaint:
     COMPLAINT:         UNDER RULE 23, F.R.Cv.P.               200,000.00                                                                          JURY DEMAND:              O Yes      ~QNo

VIII. RELATED CASES)
                                             (See instrucrinns):
          I F ANY                                                    JUDGE                                                                DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATI c>ItNFY OF RECORD
02/21/2020                                                             /s/ Jennifer G. Martin
FOR OFFICE USE ONLY

     RECEIPT #                     AMOUNT                                   .APPLYING IFP                                   IUDGE                          MAG. JUDGE
